DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 6, 7, 10, 13, 16 and 19 have been amended. Claims 2, 3, 5, 14 and 21 have been canceled. Claims 24-27 are newly added. Claims 1, 4, 6, 7, 10-13, 15, 16, 18, 19 and 23-27 are pending.
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
The arguments filed June 2, 2022 have been fully considered and will be responded to to the extent that they apply to the present rejection that is revised as necessitated by amendment.

Claim Rejections - 35 USC § 112
Claims 24-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added claim 24 the “compound of claim 23, wherein RS is ...”. Claim 23 is drawn to a method and not a compound. Claim 23 recites the administration of a compound of claim 1. However, the compound of claim is described in generic terms, and the claim does not recite any variables. Claims 24-27 are thereby rendered vague and indefinite.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 7, 10-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu-1 et al (ACS Appl. Mater. Interfaces, 2016) and Liu-2 et al (Sci. Rep., 2016) in view of Liang et al (Bioeng. Trans. Med., 2016), Liu-3 et al (Adv. Funct. Mater., 2016) and Tamura et al (US 2016/0199512). 
Claim 1 has been amended to limit the cleavable linker between the bulky group and the PEG molecule to a thioketal.  
Liu-1 discloses a biodegradable polyrotaxane (PR) comprising cyclodextrins threaded onto a linear polyethylene glycol (PEG) molecule. The PEG is capped with bulky phenylalanine groups. See abstract. The cyclodextrins further comprise conjugated deferoxamine (DFO, metal chelator) and hydroxypropyl (solubilizing group) moieties. See Figure 1. The product comprises an average number of about 15 CDs per PEG with an average DFO/CD of about 0.91. See “Structural and Physical Characterizations …” at page 25789. The product is administered to mice to treat iron overload. See “Efficacy and Elimination …” beginning at page 25793 and continuing through page 25795.  
The reference teaches that the product is designed so that the bulky groups are cleaved enzymically because of the inflammatory nature of the iron overload condition and subsequent overexpression of various proteases. The proteases should help speed up the biodegradation of the PR in cells and allow for controlled elimination of iron from the body. In vitro studies indicate that DFO maintains chelation efficacy while being more rapidly endocytosed and trafficked into lysosomes of iron-overloaded cells compared to non-iron-overloaded macrophages. See page 257789, 1st and 2nd full paragraphs. The reference is silent regarding a product comprising a thioacetal group. 
Liu-2 is also drawn to a product comprising a conjugated DFO for the treatment of iron overload. See abstract. This product is also designed in a manner to take advantage of a particular physiological environment induced by iron overload, a high level of oxidative stress produced by reactive oxygen species (ROS). In this case, the nanogel product is an oxidation-sensitive product wherein crosslinking bonds holding the scaffolding together are degraded in the presence of oxidizing agents. See page 2. 
Liang reviews the preparation of ROS-responsive drug delivery systems (DDSs). The preparation relies on the inclusion of linkages that are disrupted in an environment of high oxidative stress. Such linkages include a thioketal. See Scheme 1. These can be used in single- or multiple-stimuli responsive DDSs. See Sections 3.2 and 3.3. 
Liu-3 teaches that thioacetal linkages, like thioketals, are selectively cleaved by ROS. See abstract and Figure 1. 
Tamura teaches that it is known generally to prepare CD PRs comprising a linear molecule threading cyclic molecules, such as CDs, followed by capping with a bulky moiety, such as triphenylmethyl. The end-cap may be attached with a selectively cleavable linker. See pp 3-4. The reference depicts a PR having an acetal linker. See page 5. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Liu-1 product by changing the enzymic-cleaved linker with a ROS- and/or pH-sensitive linker, such as a thioacetal, with a reasonable expectation of success. Liu-1 had expressly suggested the use of a linker sensitive to the particular environmental conditions present in iron overload. The reference further teaches that the product is taken up in the lysosomes of iron-overloaded cells. Liu-2 teaches that iron overload results in overproduction of ROS, and Liang teaches that acidic pH is a key characteristic of organelles like lysosomes, per Liu-1, a destination of an iron-chelating product. This modification would amount to a simple substitution of one known element for another to obtain predictable results.   
Tamura establishes that methods for synthesis of cyclodextrin polyrotaxanes, including the use of selectively cleaved linking groups, is well known in the art. In the absence of unexpected results, it would be within the scope of the artisan to select an appropriate linker and bulky blocking group from those known in the art. 
It would be further obvious to administer the modified product for the treatment of iron overload with a reasonable expectation of results because it would be expected to have the therapeutic activity of the Liu-1 product. 
Applicant’s arguments filed June 2, 2022 have been fully considered but they are not persuasive.
Applicant’s only argument appears to be based on a purported teaching away by Kang and unexpected results based on results with the exemplified product and a product in Liang. This is not persuasive as this argument would not apply to this rejection. The rejected claims are limited to products comprising a thioacetal linker, but the only product exemplified in the instant specification comprises thioketal linker. These arguments are addressed below. 

Claims 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu-1 et al (ACS Appl. Mater. Interfaces, 2016) and Liu-2 et al (Sci. Rep., 2016) in view of Nishida et al (Polym. Chem., 2015) and Shim et al (Angew. Int. Ed. Eng., 2013).  
Claim 13 has been amended so that the sulfur proximate to the polymer is attached to said polymer via Lb which is –(CH2)1-10. The claims are construed such that the reactive group used to functionalize the polymer is also considered to be part of the polymer. Otherwise it would appear that the only exemplified compound would not fall within this modified scope because in that compound (see last page of Fig. 8B) the sulfur is attached to the polymer via –(CH2)2HN(CO). 
Liu-1 and Liu-2 teach as set forth above. The references do not teach a product comprising a thioketal linker, as set forth in amended claim 13.
Nishida teaches a polyrotaxane comprising with a selectively cleaved acetal linker and a triphenylmethyl blocking group. See Scheme 1. 
Shim teaches a thioketal is a ROS-cleavable bond. The reference further teaches a linker equivalent with the ketal linker used by Nishida. See Scheme S1 in Supplementary Material.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Liu-1 product by changing the enzymic-cleaved linker with a ROS- and/or pH-sensitive linker, such as a thioketal, with a reasonable expectation of success. Liu-1 had expressly suggested the use of a linker sensitive to the particular environmental conditions present in iron overload. The preparation of polyrotaxanes with stimuli-sensitive cleavage at particular treatment sites is known. Nishida provides a template for preparing a pH-labile ketal linker that could be easily modified by using the equivalent thioketal linker disclosed by Shim. This would amount to a simple modification of Liu-1 using the PEG-OH rather than PEG-NH2. 
Applicant’s arguments filed June 2, 2022 have been fully considered but they are not persuasive.
Applicant first argues that post-filing publication, Kang, teaches away from prolong circulation of chelating macromolecules because of increased hepatic iron stores that could cause liver dysfunction and affect biliary excretion. This is not found to be persuasive. Kang expressly teaches the use of a macromolecular chelator. Kang appears more concerned with nonspecific and potentially deleterious tissue distribution and not the amount of time, per se, that the product circulates.
Applicant further argues that the improvement in degradation rate of the exemplified product vs Shim (the product cited in Liang – ref 31) It is noted that Shim discloses the concentration of thioketal groups in the degradation assay. See Supplemental Material at page 3, last paragraph. It may have been overlooked, but the examiner does not find a thioketal concentration in the disclosed assay for comparison. Furthermore, Applicant is reminded of the burden to establish that the results are unexpected and of both practical and statistical significance. It is noted that Liu-2 teaches that a chelating product should avoid removing too much iron to fast from cells. See page 1, 2nd paragraph.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu-1 et al (ACS Appl. Mater. Interfaces, 2016) and Liu-2 et al (Sci. Rep., 2016) in view of Nishida et al (Polym. Chem., 2015) and Shim et al (Angew. Int. Ed. Eng., 2013) as applied to claims 13, 15, 16 and 19 above, and further in view of Calderon et al (Biochimie, 2010).
Liu-1, Liu-2, Nishida and Shim teach as set forth above. The references do not teach a product wherein the iron chelator is attached to the cyclodextrin via a carbamate bond as depicted in claim 18. 
In addition to preparing a polymeric DDS having cleavable bonds allowing for biodegradability of the carrier, it is also known to attach the drug to be delivered via a physiological cleavable bond. See Calderon at section 3.1, particularly last paragraph at page 1245 and Figure 3. The figure depicts suggested stimuli-responsive entities. One such entity is carbamate, which is sensitive to pH and protease. It is noted that this reference describes a different type of polymeric DDS, but the concept is the same. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the Liu-1 product by attaching the iron chelator to the cyclodextrin via a carbamate bond as depicted in claim 18 with a reasonable expectation of success. Such a modification would amount to combining prior art elements according to known methods to yield predictable results. In the absence of unexpected results this modification would be within the scope of the artisan. The modification would allow for further fine-tuning of the release of the drug during administration. 
Applicant’s arguments filed June 2, 2022 have been fully considered but they are not persuasive. There are no additional arguments not addressed above. 



Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623